DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-21 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/22/19 and 7/22/20 was filed after the mailing date of the claims on 2/27/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/206,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the current application ‘846 discloses similar limitations as that to the claimed invention of ‘434. Thus, it would have been obvious for a person of ordinary skills in the art the claims of 1-21 of ‘846 is a broader variation to claims 1-21 of ‘434.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 20 recite “a computer readable storage medium” that is not supported by the original disclosure as not including signal. The claimed medium fails to explicitly limit in the claim and/or the original disclose as a non-transitory medium. Thus, claim 20 reciting “a computer readable storage medium” is directed to a signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-21 is/are rejected under 35 U.S.C. 102a as being anticipated by Racz, et al. [US 2018/0331824].
As per claim 1:	Racz, et al. teach a method performed by an apparatus, said method comprising: 
obtaining a payload information item that is to be communicated to at least one recipient, [Racz: para 0050; The RTP stream is divided into RTP packets which comprise an unencrypted header and a payload. The payload comprises the data to be streamed, in this case video data]
obtaining an encrypted payload information item by encrypting said payload information item [Racz: para 0055] such that it is decryptable by use of a first decryption key and a second decryption key, [Racz: para 0066; decryption keys corresponding to portions of the encrypted data stream to ensure each portion is decrypted using the right decryption key]
sending or triggering sending a message containing said encrypted payload information item to said recipient. [Racz: para 0063, 0079]
As per claim 2:  See Racz: para 0068; discussing the method according to claim 1, wherein said encrypted payload information item is obtained by encrypting said payload information item in at least two subsequent encrypting steps.
As per claim 3:  See Racz: para 0055, 0066; discussing the method according to claim 2, wherein said obtaining said encrypted payload information item comprises: obtaining, in a first encrypting step of said at least two subsequent encrypting steps, an intermediate encrypted payload information item by encrypting said payload information item such that it is decryptable by use of said first decryption, and obtaining, in a second 
As per claim 4:  See Racz: para 0042; discussing the method according to claim 1, wherein said encrypted payload information item is encrypted and/or decryptable by use of at least one asymmetric cryptography algorithm, at least one symmetric cryptography algorithm or a combination thereof.
As per claim 5:  See Racz: para 0066; discussing the method according to claim 1, wherein one of said first decryption key and said second decryption key is associated with and/or accessible to said recipient, and wherein access to the other one of said first decryption key and said second decryption key is controlled by said apparatus performing said method.
As per claim 6:  See Racz: para 0063-0068; discussing the method according to claim 1, said method further comprising: receiving a request for one of said first decryption key and said second decryption key from said recipient, sending or triggering sending said requested one of said first decryption key and said second decryption key to said recipient in response to said request.
As per claim 7:  See Racz: para 0037, 0066-0068; discussing the method according to claim 6, said method further comprising: determining whether said recipient is allowed to access said encrypted payload information item, wherein said requested one of said first decryption key and said second decryption key is only sent or triggered to be sent to said recipient in response to said request, if it is determined that said recipient is allowed to access said encrypted payload information item.

As per claim 9:  See Racz: para 0037, 0120; discussing the method according to claim 1, wherein said message containing said encrypted payload information item further contains at least one of: a signature information item, a recipient information item, a key information item, an encryption information item, and a message policy information item.
As per claim 10:	Racz, et al. teach an apparatus, said apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause said apparatus at least to perform: 
obtaining a payload information item that is to be communicated to at least one recipient, [Racz: para 0050; The RTP stream is divided into RTP packets which comprise an unencrypted header and a payload. The payload comprises the data to be streamed, in this case video data] 
obtaining an encrypted payload information item by encrypting said payload information item [Racz: para 0055] such that it is decryptable by use of a first decryption key and a second decryption key, [Racz: para 0066; decryption keys corresponding to portions of the encrypted data stream to ensure each portion is decrypted using the right decryption key]
sending or triggering sending a message containing said encrypted payload information item to said recipient. [Racz: para 0063, 0079]
As per claim 11:  See Racz: para 0068; discussing the apparatus according to claim 10, wherein said encrypted payload information item is obtained by encrypting said payload information item in at least two subsequent encrypting steps.
As per claim 12:  See Racz: para 0055, 0066; discussing the apparatus according to claim 11, wherein said obtaining said encrypted payload information item comprises: obtaining, in a first encrypting step of said at least two subsequent encrypting steps, an intermediate encrypted payload information item by encrypting said payload information item such that it is decryptable by use of said first decryption, and obtaining, in a second encrypting step of said at least two subsequent encrypting steps, said encrypted payload information item by encrypting said intermediate encrypted payload information item such that it is decryptable by use of said second decryption.
As per claim 13:  See Racz: para 0063-0068; discussing the apparatus according to claim 10, wherein said at least one memory and said computer program code are further configured to, with the at least one processor, cause said apparatus at least to perform: receiving a request for one of said first decryption key and said second decryption key from said recipient, sending or triggering sending said requested one of said first decryption key and said second decryption key to said recipient in response to said request.
As per claim 14:  See Racz: para 0037, 0066-0068; discussing the apparatus according to claim 13, wherein said at least one memory and said computer program code are 
As per claim 15:  See Racz: para 0130-0135; discussing the apparatus according to claim 14, wherein said determining whether said recipient is allowed to access said payload information item is at least partially based on an authentication information item contained in said request for authenticating said recipient, an identification information item contained in said request for identifying said recipient, a validity time of said payload information item, a validity time of said requested one of said first decryption key and said second decryption key, a geographical validity of said one of said first decryption key and said second decryption key or a combination thereof.
As per claim 16:	Racz, et al. teach a method performed by an apparatus, said method comprising: receiving a message containing an encrypted payload information item that is decryptable by use of a first decryption key and a second decryption key, obtaining and/or holding available said first decryption key and said second decryption key, decrypting said encrypted payload information item by use of said first decryption key and said second decryption key.
As per claim 17:  See Racz: para 0063-0068; discussing the method according to claim 11, wherein one of said first decryption key and said second decryption key is obtained by: sending or triggering sending a request for said one of said first decryption key and 
As per claim 18:	Racz teach an apparatus, said apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause said apparatus at least to perform: 
receiving a message containing an encrypted payload information item [Racz: para 0055] that is decryptable by use of a first decryption key and a second decryption key, [Racz: para 0050, 0066; The RTP stream is divided into RTP packets which comprise an unencrypted header and a payload. The payload comprises the data to be streamed, in this case video data] 
obtaining and/or holding available said first decryption key and said second decryption key, [Racz: para 0066, 0110]
decrypting said encrypted payload information item by use of said first decryption key and said second decryption key. [Racz: para 0066; decryption keys corresponding to portions of the encrypted data stream to ensure each portion is decrypted using the right decryption key. See also para: 0103, 0124]
As per claim 19:  See Racz: para 0063-0068; discussing the apparatus according to claim 18, wherein one of said first decryption key and said second decryption key is obtained by: sending or triggering sending a request for said one of said first decryption key and said second decryption key to a sender of said message containing said encrypted payload information item, and receiving said requested one of said first 
As per claim 20:	Racz, et al. teach a computer readable storage medium having stored thereon computer program code, said computer program code when executed by a processor causing an apparatus to perform: 
obtaining a payload information item that is to be communicated to at least one recipient, [Racz: para 0050; The RTP stream is divided into RTP packets which comprise an unencrypted header and a payload. The payload comprises the data to be streamed, in this case video data] 
obtaining an encrypted payload information item by encrypting said payload information item [Racz: para 0055] such that it is decryptable by use of a first decryption key and a second decryption key, [Racz: para 0066; decryption keys corresponding to portions of the encrypted data stream to ensure each portion is decrypted using the right decryption key]
sending or triggering sending a message containing said encrypted payload information item to said recipient. [Racz: para 0063, 0079]
As per claim 21:  See Racz: para 0066, 0131; discussing the system, said system comprising: at least one apparatus according to claim 10, and at least one apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause said apparatus at least to perform: receiving a message containing an encrypted payload information item that is decryptable by use of a first decryption key and a second decryption key, obtaining and/or holding available said first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571) 272-3851.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEYNNA T TRUVAN

Art Unit 2435



/L.TT/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435